Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 1 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.

Andersen (US 10,837,202) shows: A child safety latch for limiting movement of a first element (c. 3. 50-54, drawer or door; Anderson) with respect to a second element (c. 3. 50-54, frame or cabinet; Andersen), said latch comprising: 
a prong assembly secured to the second element, said prong assembly including 
a prong arm (14; Andersen) with a terminal end (Distal end from 13; Andersen); 
a receiving means (3; Andersen) secured to the first element for capturing the terminal end of said prong, said receiving means including a receiver(3; Andersen)  to receive and capture said terminal end to stop movement of the first element with respect to the second element; the movement of the first element with respect to the second element is stopped when the first element has moved a specified distance from the second element (11 to FP engagement, Fig.3; Andersen); by automatic engagement 
Andersen fails to show: the secondary lock is arranged on or as a part of the prong arm and releasable by side to side action of a digit of the user and the releasing movement is a subsequent orthogonal downwards movement of the prong arm by the same digit.

While all the individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration as currently claimed therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675